Citation Nr: 1415542	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a January 12, 1984 rating decision which denied service connection for pes planus.

2.  Whether a timely substantive appeal on the issue of entitlement to higher initial evaluations for Achilles tendonitis of the right and left feet was filed following the issuance of a statement of the case (SOC) on December 8, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a July 2009 rating decision, the RO determined that revision of a January 1984 rating decision was not warranted on the basis of CUE.  An October 2009 determination concluded that the Veteran did not file a timely substantive appeal with respect to an April 2006 rating decision that granted service connection for bilateral Achilles tendonitis and assigned a noncompensable evaluation.  


FINDINGS OF FACT

1.  The unappealed January 1984 rating decision which denied entitlement to service connection for pes planus did not correctly apply the legal criteria then in effect; but for the legal error, the outcome would have been manifestly different and service connection for pes planus would have been granted.

2.  In an April 13, 2006 rating decision, the RO granted service connection for Achilles tendonitis of the right and left feet, assigning each a noncompensable rating.

3.  The Veteran was notified of the April 2006 RO rating decision by RO letter dated May 8, 2006.

3.  The Veteran timely filed an NOD with respect to the RO's May 2006 rating decision, on May 23, 2006.

4.  The RO issued a statement of the case on the claim for higher initial evaluations on December 8, 2008.

5.  A substantive appeal was received from the Veteran on February 19, 2009.


CONCLUSIONS OF LAW

1.  The RO's January 1984 denial of service connection for pes planus was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  The substantive appeal filed following the issuance of the December 8, 2008 statement of the case on the matter of entitlement to higher initial ratings for Achilles tendonitis was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.32, 19.34, 20.202, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this issue.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to the Veteran's CUE claim.

With respect to the timeliness of appeal issue, the underlying issue involves a question involving claims-processing rules which is not evidence driven within the meaning of the VCAA.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, VCAA notice is also not required with regard to this issue.

Analysis

CUE

Service connection for pes planus was denied in a January 1984 rating decision.  The RO concluded that pes planus with hallux valgus existed prior to service and was not aggravated beyond normal progression during service.  The Veteran was notified of the rating decision that same month, but did not appeal, nor did he submit new and material evidence within one year of the January 1984 rating decision.  He sought to reopen his claim in December 2001.  The Board reopened his claim in a March 2005 decision and granted service connection for bilateral pes planus with hallux valgus.  A subsequent December 2005 rating decision carried out the Board's grant of service connection and assigned an effective date of December 31, 2001, the date of receipt of the Veteran's claim to reopen.  In May 2007 the Veteran requested that an earlier effective date be considered for the grant of service connection.  In February 2009 he clarified that he sought revision of the January 1984 rating decision based on CUE.

When a claim is denied, and the party fails to timely appeal the decision by filing a notice of disagreement within the prescribed period of one year, that decision becomes final, and the claim may not thereafter be reopened or allowed except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  One of the bases on which applicable regulations allow a final claim to be reopened is revision on the basis of CUE. 

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. §§ 210(c), 7103. 

Under 38 C.F.R. § 3.105(a) , a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of clear and unmistakable error as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

A CUE is a very specific and rare kind of 'error.''  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, it must be shown that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996). 

In this case, the record at the time of the January 1984 rating decision included the Veteran's service treatment records.  They reflect that on enlistment in July 1974, a diagnosis of pes planus with hallux valgus was not made.  The Veteran first complained of foot pain in August 1974.  Calluses were noted, and the Veteran was diagnosed with flat feet and Achilles tendonitis.  During basic training in September 1974, the Veteran complained of flat feet with pain in his calves and legs.  The diagnosis was mild pes planus.  He was placed on limited duty.  He was placed on permanent profile in October 1974.  He was diagnosed in January 1975 with flexible bilateral flat foot.  In July 1975 a diagnosis of plantar fasciitis was made.  VA outpatient records dated in 1983 reflect continued complaints notable for calluses, mild pes planus, and hyperkeratotic lesions of the sub-metatarsal heads bilaterally.  

On the basis of this evidence, service connection for pes planus was denied.  The RO determined that the disability existed prior to service and there was no evidence of aggravation in service beyond normal progression.  

As noted in the Board's March 2005 decision, pertinent evidence received since the January 1984 rating decision included VA outpatient records showing various diagnoses referable to the Veteran's feet.  Private records were also added to the record.  Lay statements and the Veteran's testimony before a Veterans Law Judge were also added to the record.  The lay statements attested to the absence of complaints or symptoms referable to the Veteran's feet prior to service.  On the basis of the evidence produced subsequent to the January 1984 rating decision, the Board reopened the claim.  Service connection for pes planus with hallux valgus was granted based on a review of the entire record.  

The Veteran asserts that the January 1984 rating decision was not adequately supported by the evidence on file at that time, and that the RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts.  He points to a decision by VA's General Counsel, VAOPGCPREC 3-2003, in which the General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The Veteran also cites to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) for the proposition that the government must show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  

The Board agrees that there was CUE in the January 1984 rating decision.  At the time of the January 1984 decision the applicable criteria stated that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C. 2312.  Courts have held that that the presumption of soundness, which is currently set forth in 38 U.S.C.A. § 1111, requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner; Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.

Notably, both the guidance from VA's General Counsel and the holding in Wagner post-date the January 1984 rating decision by many years.  Prior to those developments in the law, the provisions of 38 C.F.R. § 3.304(b) required only a finding that clear and unmistakable evidence showed that an injury or a disease existed prior to service in order to rebut the presumption of soundness.  The provisions of 38 C.F.R. § 3.304(b) were not invalidated as being inconsistent with 38 U.S.C.A. § 1111 until many years after the January 1984 rating decision.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); see also Wagner.  Prior to that time, the regulation provided that the presumption of sound condition may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service, without the additional burden of showing that the injury or disease was not aggravated by service.  However, as set forth by the Federal Circuit, 38 U.S.C.A. § 1111 required consideration of both questions.  As Wagner merely clarified what the evidentiary standard always had been, this was not a new interpretation or law.  Accordingly, the clear-and-unmistakable-evidence standard should have been applied to the issue of aggravation in the Board's July 1975 decision.  See Patrick, supra.  In this case, the RO improperly concluded that the claimed condition preexisted service without making a finding that there was clear and unmistakable evidence of preexistence and the additionally required finding as to whether there was clear and unmistakable evidence that condition was not aggravated by service.  

The record before the rating agency in January 1984 contained no evidence of a preexisting pes planus disability, nor did the evidence show that the disability was either not permanently aggravated during service or that any increase in disability was due to the natural progress.  The record instead indicated onset of symptoms during service.  At the time of the January 1984 rating decision, and pursuant to 38 C.F.R. § 3.303(b), the evidence was sufficient to support a grant of service connection for pes planus based on in-service incurrence.  Had the rating agency in January 1984 properly applied extant law, the outcome would have been manifestly different.  Consequently, the January 1984 rating decision erred in its denial of service connection for pes planus. 

But for the rating decision's legal errors, the outcome in the January 1984 rating decision would have been a grant of service connection for pes planus based on an absence of the disability at enlistment examination and evidence of in-service incurrence.  Based on the foregoing findings, the Board concludes that the January 1984 rating decision, to the extent it denied service connection for pes planus, is clearly and unmistakably erroneous; therefore, the rating decision should be reversed, resulting in a grant of service connection for pes planus, effective from May 17, 1983, the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

Timeliness of Substantive Appeal

The Veteran contends that he filed a timely substantive appeal with respect to an April 2006 rating decision in which the RO granted service connection for Achilles tendonitis of the feet and assigned noncompensable ratings.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a Substantive Appeal after an SOC is furnished to the claimant.  The following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  38 C.F.R. § 20.202.  Proper completion and filing of a Substantive appeal are the last actions a claimant needs to take to perfect an appeal.  Id.  The Board will construe all arguments in a liberal manner for determining whether the adequacy of content regarding the specification of errors of law or fact.  Id. 

A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id. 

The provisions of 38 C.F.R. § 20.302(b)(2)  provide a special rule in cases where (i) a claimant submits additional evidence within one year of the date of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with 38 C.F.R. § 19.31, that the claimant be furnished a Supplemental SOC (SSOC).  In such a situation, the time to submit a Substantive Appeal shall not end sooner than 60 days after such SSOC is mailed to the claimant, even if the 60-day period extends beyond the expiration of the 1-year period. 

Additional exceptions to the requirements for timely filing of a Substantive Appeal exist.  Under 38 C.F.R. § 20.303, an extension of the time limit for filing a Substantive Appeal in response to an SSOC may be granted for good cause.  The request for extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal or the response to the SSOC. 

Additionally, a substantive appeal is deemed a non-jurisdictional requirement which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the untimeliness of a Substantive Appeal when it continued to adjudicate the claim); Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (the Board waived the untimeliness of a Substantive Appeal by adjudicating the claim).  See also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009). 

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that a timely filing of a Substantive Appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  As to this point, the Board notes that a Supreme Court decision determined that federal courts could not create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007).  Subsequent to the Bowles decision, the Court overturned their prior decisions by holding that their own jurisdictional statutes are not subject to equitable tolling.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009). 

However, it appears to the Board that the decisions in Bowles and Henderson do not have any precedential effect upon the doctrine of equitable tolling as it pertains to a Substantive Appeal.  In this respect, the Hunt Court held that a Substantive Appeal is a nonjurisdictional requirement.  The Percy Court referred to a Substantive Appeal as a claims-processing rule.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  As such, the Board will presume that the concept of equitable tolling applies in this case. 

The facts of this case may be briefly summarized.  An April 2006 rating decision granted service connection for Achilles tendonitis of the feet and assigned each foot a noncompensable evaluation.  The Veteran was notified of the rating decision by letter dated May 8, 2006.  The Veteran filed a notice of disagreement which was received on May 23, 2006.  The RO issued a statement of the case on December 8, 2008.  A substantive appeal was received by VA on February 19, 2009.

During his June 2013 hearing, the Veteran testified that he had undergone prostate surgery during the time he was pursuing his appeal.  

In this case, there is no dispute that the appellant filed a substantive appeal beyond the filing deadline.  There is no indication that there were notice defects regarding the statement of the case.  The record establishes that the Veteran had notice of the December 2008 statement of the case prior to expiration of the appeal period.  

The special rule extending the filing deadline under 38 C.F.R. § 20.302(b)(2), when additional evidence is submitted requiring the issuance of an SSOC, does not apply as the Veteran did not submit any evidence within one year from the date of the May 8, 2006 notice of decision requiring an additional SSOC.  There were no submissions following the rating decision which contained any new and material evidence requiring an additional adjudication.

Furthermore, as a written request to extend the filing deadline for good cause was not received prior to the expiration of the time limit for filing the Substantive Appeal, the provisions of 38 C.F.R. § 20.303 also do not apply. 

The Board next finds that the RO did not undertake any actions waiving the time requirements for filing a Substantive Appeal.  See Gonzalez-Morales, 16 Vet. App. at 557; Percy, 23 Vet. App. 37 (2009).  

The Board further notes that the RO has not certified for appeal the merits of the claim of entitlement to higher initial ratings for Achilles tendonitis of the feet, and indicated in all adjudicative actions leading to this appeal that the issue of timeliness of appeal was being denied.  Therefore, the RO has not waived the time requirements for filing a substantive appeal.

In support of the claim on appeal, the appellant has indicated that he was under treatment for prostate cancer.  Two circumstances relevant to the case on appeal may justify the extension of equitable tolling to the Substantive Appeal filing deadline.  First, mental illness may justify equitable tolling.  Barrett v. Principi, 363 F.3d 1316, 1318 (2004).  Second, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

With respect to mental illness, the appellant has never been deemed incompetent, and the lay and medical evidence of record does not suggest that mental illness prevented him from timely filing a substantive appeal. 

The Board next notes that the Supreme Court has held that equitable tolling is generally available in two types of situations: (1) where the claimant was actively pursuing judicial remedies by filing a defective pleading during the statutory period or (2) where the claimant had been induced or tricked by his or her adversary's misconduct into allowing a filing deadline to pass.  Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990). 

The Court, citing Irwin, adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances as follows (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  McCreary, 19 Vet. App. at 332.

As noted in Irwin, the concept of equitable tolling is less forgiving in situations of late filings (where claimant failed to exercise due diligence in preserving legal rights) or the "garden variety claim of excusable neglect."  Irwin, 498 U.S. at 96, 111 S.Ct. at 453.  In short, the Veteran did not demonstrate due diligence in pursuing his appeal and the untimely filed Substantive Appeal represents, at best, neglect.  The Board finds no basis to apply equitable tolling in this situation.  

The Veteran's allegations do not demonstrate any circumstances which existed beyond his control which prevented him from filing a timely Substantive Appeal.  His treatment for prostate cancer is not an extraordinary circumstance.  

The Board next finds that there is no competent, credible evidence that the appellant was prevented from filing a timely appeal based upon any conduct, misrepresentation or trickery by VA.  The Veteran has not alleged any misconduct on the part of VA. 

In summary, the Board finds the Veteran is not entitled to equitable tolling as his untimely filing of the Substantive Appeal was not due to mental illness or extraordinary circumstances. 

It is noted that 38 C.F.R. § 20.305(b) provides that the first day of an applicable filing period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  In this case, the 60-day period would have expired on a weekend and thus, the substantive appeal was due on February 9, 2009.  However, the substantive appeal was not received until February 19, 2009.  

Moreover, the postmark rule indicates that if, as in this case, a postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document.  In calculating this period, Saturdays, Sundays and legal holidays are excluded.  38 C.F.R. § 20.305(a).  Applying the postmark rule and with consideration that February 16, 2009 was a legal holiday, the substantive appeal was deemed received on December 11, 2009.  As the Veteran did not timely file a Substantive Appeal regarding the April 2006 RO decision, the Board must deny the appeal.  There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).

With respect to the Board hearing, which was conducted in June 2013, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and the Veteran provided relevant testimony.  The Veteran testified that while the substantive appeal was not filed within 60 days of the statement of the case, he felt there were extenuating circumstances which warranted a finding that his appeal was timely filed.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

	(CONTINUED ON NEXT PAGE)



ORDER

As the January 12, 1984 rating decision which denied service connection for pes planus contained CUE, it is reversed to reflect the grant of service connection for pes planus, effective May 17, 1983.

The appeal on the matter of whether a timely substantive appeal on the issue of entitlement to higher evaluations for Achilles tendonitis of the feet was filed following the issuance of a statement of the case on December 8, 2008 is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


